Third District Court of Appeal
                               State of Florida

                         Opinion filed February 25, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-241
                         Lower Tribunal No. 10-42500
                             ________________


               State Farm Florida Insurance Company,
                                    Appellant,

                                        vs.

                     Miguel and Graciela Cardelles,
                                    Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, David C. Miller, Judge.

     Russo Appellate Firm, P.A., and Christopher D. Bailey and Elizabeth K.
Russo; Ubaldo J. Perez, Jr., for appellant.

      Alvarez, Carbonell, Feltman, & DaSilva, PL, and Paul B. Feltman, for
appellees.


Before SHEPHERD, C.J., and ROTHENBERG and LOGUE, JJ.

     ROTHENBERG, J.
      State Farm Florida Insurance Company (“State Farm”) appeals the trial

court’s order compelling appraisal of Miguel and Graciela Cardelles’ (“the

Plaintiffs”) supplemental Hurricane Katrina claim.     Because we find that the

Plaintiffs complied with their post-loss obligations under the policy terms, we

affirm.

      Hurricane Katrina and Hurricane Wilma hit South Florida on August 25,

2005, and October 24, 2005, respectively. The Plaintiffs reported home damage to

their homeowners’ insurance carrier, State Farm, following each hurricane. After

obtaining estimates from a contractor and then from public adjuster/attorney

Robert Behar, the Plaintiffs submitted sworn proofs of loss for the damages caused

by each hurricane. State Farm made a net payment (after the Plaintiffs paid a

nearly $10,000 deductible) of approximately $19,000 on the Hurricane Katrina

claim and approximately $13,000 on the Hurricane Wilma claim. The Plaintiffs

repaired their roof and made other minor repairs to their home with State Farm’s

payout, but the Plaintiffs now claim that State Farm’s payment was insufficient to

fully repair the damage from the hurricanes.

      Four years later, the Plaintiffs hired another public adjuster, Eduardo

Rodriguez, who submitted a supplemental claim for the Plaintiffs to State Farm on

March 15, 2010, demanding that the Plaintiffs’ claim be reopened and requesting

an additional $127,000 in damages.      The date of loss was listed as the date



                                         2
Hurricane Katrina hit South Florida: August 25, 2005. State Farm responded to

the request with a letter explaining the Plaintiffs’ post-loss obligations under the

policy. Pursuant to those post-loss obligations, State Farm wrote to the Plaintiffs

on three occasions requesting photographic or video evidence of the damages,

receipts and documentation of purchases and repairs, bank account statements

showing expenditures, and an updated sworn proof of loss from the Plaintiffs to be

made within 60 days of each letter.       The record establishes that State Farm

believed the Plaintiffs were requesting reimbursement for newly discovered

damages that had already been repaired, however, the Plaintiffs are in fact claiming

additional payment for the damages initially incurred from the hurricanes that they

allege have not been repaired to this day. The Plaintiffs did not submit any of the

requested documents because they have not yet made any additional repairs, so

there are no documents to be submitted. Moreover, the Plaintiffs have made their

home available to State Farm for inspection of the damages, and State Farm has

inspected the home.

      On August 4, 2010, after State Farm refused to pay any additional money for

the supplemental damages claimed by the Plaintiffs, the Plaintiffs filed suit against

State Farm alleging that State Farm had breached the insurance policy by failing to

pay the additional repair costs. After some discovery, State Farm filed a motion

for final summary judgment, arguing that the Plaintiffs had not complied with their



                                         3
post-loss obligations to provide requested documentation, including an updated

sworn proof of loss. The Plaintiffs, in turn, filed a Motion to Compel Appraisal

and Abate the Action, to which they attached a joint sworn proof of loss that stated

that they were requesting $117,297.53 in damages incurred as a result of Hurricane

Katrina, but that they were not attaching any receipts, photos, or documentation

with the claim. The sworn proof of loss was notarized and dated April 8, 2010.

The trial court ultimately denied two of State Farm’s motions for summary

judgment.

      The parties conducted some additional discovery, and the motion to compel

appraisal was not heard until January 29, 2014, nearly three years after it was filed.

At that hearing, Mr. Cardelles testified that the Plaintiffs had provided sworn

proofs of loss, as well as documentation regarding damages and expenses (receipts,

photos, etc.), to State Farm immediately following the hurricanes in 2005. He also

testified that they replaced the roof with the approximately $32,000 they received

from State Farm but were unable to make other repairs, particularly to the interior

of the home, because State Farm’s payment was insufficient to cover the full cost.

The Plaintiffs also testified that they did not submit any of the documentation State

Farm had requested because they “didn’t have anything else to send.”

      The trial court found that the supplemental claim was based on the original

damages from the 2005 claim rather than additional repairs that had been made,



                                          4
and that the Plaintiffs had no additional documents to provide. The trial court

ultimately ruled that the Plaintiffs had sufficiently complied with their post-loss

obligations in the insurance policy and ordered a detailed appraisal to determine

the amount of damages and the cause of each item of damage within ninety days.

State Farm timely appealed the trial court’s order compelling appraisal.

      “A challenge to coverage is, as the Florida Supreme Court has confirmed, a

matter for determination by a court; whereas, a challenge to the amount of a

covered loss is for determination by an appraisal panel.” Citizens Prop. Ins. Corp.

v. Mango Hill Condo. Ass’n 12 Inc., 54 So. 3d 578, 581 (Fla. 3d DCA 2011)

(citing Johnson v. Nationwide Mut. Ins. Co., 828 So. 2d 1021, 1022 (Fla. 2002)).

This Court has held on several occasions that the trial court may exercise its

discretion when determining whether to compel appraisal of an insurance claim

before determining whether the policy covers the claimed loss. See, e.g., id.;

Sunshine State Ins. Co. v. Rawlins, 34 So. 3d 753, 754 (Fla. 3d DCA 2010) (citing

Paradise Plaza Condo. Assoc. v. Reinsurance Corp. of New York, 685 So. 2d 937

(Fla. 3d DCA 1996) (en banc)). However, we have also held that “an ‘insured

must comply with all of the policy’s post-loss obligations before the appraisal

clause is triggered.’” Mango Hill 12, 54 So. 3d at 581 (quoting U.S. Fid. & Guar.

Co. v. Romay, 744 So. 2d 467, 471 (Fla. 3d DCA 1999) (en banc)); see also First

Home Ins. Co. v Fleurimond, 36 So. 3d 172, 174 (Fla. 3d DCA 2010). “Until



                                         5
these [post-loss obligation] conditions are met and the insurer has a reasonable

opportunity to investigate and adjust the claim, there is no ‘disagreement’ (for

purposes of the appraisal provision in the policy) regarding the value of the

property or the amount of loss.” Citizens Prop. Ins. Corp. v. Galeria Villas Condo.

Ass’n, 48 So. 3d 188, 191 (Fla. 3d DCA 2010).

      The trial court in this case found that the Plaintiffs had “sufficiently

complied” with the policy’s post-loss obligations, citing this Court’s opinion in

Mango Hill 12.      See 54 So. 3d at 582 (“Because [the trial court compelled

appraisal without holding an evidentiary hearing to determine whether the insured

had complied with his post-loss obligations], we reverse the order compelling

appraisal and remand for an evidentiary hearing on whether [the insured] Mango

Hill sufficiently complied with the policy’s post-loss requirements.” (emphasis

added) (citing Corridori, 28 So. 3d at 131)). The trial court’s order seems to

suggest that our Mango Hill 12 decision substantially changed the requisite

standard to obtain appraisal to require something less than full compliance with all

post-loss obligations, as had been mandated by our numerous past holdings.

However, a full reading of Mango Hill 12, along with a litany of our other cases on

this subject, confirms that “sufficient compliance” still requires that all post-loss

obligations be satisfied before the trial court can properly exercise its discretion to

compel appraisal. Id. (holding that “an ‘insured must comply with all of the



                                          6
policy’s post-loss obligations before the appraisal clause is triggered.”’ (quoting

Romay, 744 So. 2d at 471)); see also Citizens Prop. Ins. Corp. v. Gutierrez, 59 So.
3d 177, 179 (Fla. 3d DCA 2011) (citing Romay for that same proposition after

Mango Hill 12 was issued).

      Despite the confusion on which standard to apply, we cannot say that the

trial court abused its discretion by compelling appraisal of the Plaintiffs’ claimed

damages on these particular facts. State Farm admits that the Plaintiffs complied

with all post-loss obligations immediately following the hurricanes in 2005, and

the Plaintiffs have provided State Farm with an updated sworn proof of loss

detailing all of the damages they are claiming. Moreover, because these damages

are the same as those claimed from the original hurricane damage, State Farm

already has all the required documentation of the damages, and the Plaintiffs have

also agreed on many occasions to open their home to State Farm for further

inspection of the damages. Thus, the trial court did not abuse its discretion by

granting the Plaintiffs’ motion to compel appraisal.

      Affirmed.




                                         7